In order that I may not be put in the attitude of assenting to the propositions stated in the opinion, in substance, that to determine if the evidence of an accomplice is corroborated, his testimony must be eliminated, and that he must be corroborated in each particular, I will state my views.
It is established that an accomplice's testimony does not have to be corroborated in every particular. That corroboration required by the statute is all that is necessary: which is, "by other evidence tending to connect the defendant with the offense committed." (Art. 801, C.C.P.) See Judge Ramsey's opinion in Nash v. State, 61 Tex.Crim. Rep., which has been uniformly followed since its rendition. See also 2 Vernon's Crim. Stats., p. 738.
The statement in some of the older cases to the effect that one of the tests of the sufficiency of the corroboration is to eliminate the accomplice's evidence, and then see if the other evidence exclusive of his, tends to connect the defendant with the commission of the offense, has long since been exploded. The true rule is as stated by Judge Ramsey *Page 219 
in said Nash case, and by Mr. Branch in his Ann. P.C., section 719: "The corroborative testimony need not be sufficient to establish the guilt of the defendant, for if this was the rule the testimony of the accomplice would be of no value." He cites a large number of cases exactly in point. Hence the testimony of the accomplice must be considered in connection with all the other evidence to establish the corpus delicti, just like a confession may be used to aid the proof of the corpus delicti. 2 Branch's Ann. P.C., p. 1049.
In my opinion, the testimony of the accomplice was fully and completely corroborated.